UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended 31 December 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-50571 RESPONSE BIOMEDICAL CORP. (Exact Name of Registrant as Specified in its Charter) BRITISH COLUMBIA, CANADA (Jurisdiction of Incorporation or Organization) 1781-75th AVENUE W., VANCOUVER, B.C. CANADA, V6P 6P2 (Address of Principal Executive Offices) Livleen Kaler, 604-456-6046, lkaler@responsebio.com, 1781-75th AVENUE W., VANCOUVER, B.C. CANADA, V6P 6P2 (Name, Telephone, E-mail and/or Facsimile Number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act:NONE. Securities registered or to be registered pursuant to Section 12(g) of the Act:COMMON SHARES WITHOUT PAR VALUE. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:NONE. As at 31 December 2009, the close of the period covered by the annual report, the number of common shares of the issuer outstanding was 254,672,008 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ]Yes[X]No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 [ ]Yes[X]No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 [ ]Yes[X]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ]Yes[ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer [ ]Accelerated Filer [ ]Non-Accelerated Filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: [ ]U.S. GAAP[ ]International Financial Reporting Standards as issued by[X] Other the International Accounting Standards Board If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected has elected to follow [X] Item 17[ ] Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No FORWARD-LOOKING STATEMENTS AND RISK FACTORS This annual report contains certain forward-looking statements, including statements about: o The development of new services and products and the expansion of the market for our current services and products; o Implementing aspects of our business plan and strategies; o Our financing goals and plans; o Our existing working capital and cash flows and whether and how long these funds will be sufficient to fund our operations; and o Our raising of additional capital through future equity and debt financings. The forward-looking statements in this annual report reflect management’s current views and expectations with respect to our business, strategies, services and products, future results and events, and financial performance. In general, all statements other than statements of historical fact, including future results of operations or financial position, made in this annual report should be considered forward looking. Our forward-looking statements are primarily located in the following sections of this annual report: “Item 3 – D. Risk Factors”, “Item 4 – Our Information”, and “Item 5 - Operating and Financial Review and Prospects”. In addition, the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “desire,” “goal,” “may,” “will,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy, and actual results may differ materially from those we anticipated due to a number of uncertainties, many of which are unforeseen. You should not place undue reliance on these forward-looking statements, which apply only as of the date of this annual report. Our actual results could differ materially from those anticipated in or implied by these forward-looking statements for many reasons, including, among others, the risks we face as described in the section entitled “Risk Factors” and elsewhere in this annual report. Forward-looking statements involve known and unknown risks and uncertainties, including those discussed in this annual report. We make cautionary statements in the “Risk Factors” section of this annual report beginning on page 4, and in other parts herein. You should read these cautionary statements as being applicable to all related forward-looking statements wherever they appear in this annual report. We are not obligated nor do we undertake to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as otherwise required by law. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this annual report and other statements made from time to time by our representatives or us might not occur. TERMS OF REFERENCE AND EXCHANGE RATES As used in this annual report, unless the context otherwise indicates, the terms “we”, “us”, “our”, “Response” or the “Company” mean Response Biomedical Corp. and its wholly-owned subsidiaries, Response Biomedical Inc. and Response Development Inc. The information set forth in this annual report is as of 31 December 2009 unless another date is indicated. All references to dollars ($) in this document are to Canadian funds, unless otherwise indicated.On 31 December 2009, the exchange rate for conversion of U.S. dollars into Canadian dollars was U.S. $1.00 Cdn.$1.051.The exchange rate for conversion of U.S. dollars into Canadian dollars as at 29 March 2010 was U.S. $1.00 Cdn. $1.021.The exchange rate represents the closing rate of the Bank of Canada. The following table sets forth the high and low rates of exchange of U.S. dollars into Canadian dollars for each month during the previous six months and the average of such exchange rates during the five most recent fiscal years ended 31 December 2009.The average rates presented in the table below represent the average of the exchange rates on the last day of each month during a year or a period. Exchange Rate Canadian Dollar/U.S. Dollar High Low Month ended 31 December 2009 $ $ Month ended 30 November 2009 $ $ Month ended 31 October 2009 $ $ Month ended 30 September 2009 $ $ Month ended 31 August 2009 $ $ Month ended 31 July 2009 $ $ Average Fiscal year ended 31 December 2009 $ Fiscal year ended 31 December 2008 $ Fiscal year ended 31 December 2007 $ Fiscal year ended 31 December 2006 $ Fiscal year ended 31 December 2005 $ TABLE OF CONTENTS Glossary 1 PART I 3 Item 1 Identity of Directors, Senior Management and Advisors 3 Item 2 Offer Statistics and Expected Timetable 3 Item 3 Key Information 3 Item 4 Information on the Company 16 Item 4A Unresolved Staff Comments 34 Item 5 Operating and Financial Review and Prospects 34 Item 6 Directors, Senior Management and Employees 42 Item 7 Major Shareholders and Related Party Transactions 58 Item 8 Financial Information 59 Item 9 The Offer and Listing 60 Item 10 Additional Information 62 Item 11 Quantitative and Qualitative Disclosures about Market Risk 70 Item 12 Description of Securities Other Than Equity Securities 71 PART II 71 Item 13 Defaults, Dividend Arrearages and Delinquencies 71 Item 14 Material Modifications to the Rights of Security Holders and Use of Proceeds 71 Item 15 Controls and Procedures 71 Item 16A Audit Committee Financial Expert 71 Item 16B Code of Ethics 71 Item 16C Principal Accountant Fees and Services 72 Item 16D Exemptions From the Listing Standards for Audit Committees 72 Item 16E Purchases of Equity Securities by the Issuer and Affiliated Purchasers 72 Item 16F Change in Registrant’s Certifying Accountant 72 Item 16G Corporate Governance 72 PART III 72 Item 17 Financial Statements 72 Item 18 Financial Statements 73 Item 19 Exhibits 1 GLOSSARY This glossary contains general terms used in the discussion of the in vitro diagnostics industry, as well as specific technical terms used in the descriptions of our technology and business. Analyte - something that is to be measured or quantified, and for the purposes of this document, is synonymous with antigen. Anthrax - an acute infectious disease caused by the spore-forming bacterium Bacillus anthracis that most commonly occurs in wild and domestic lower vertebrates (cattle, sheep, goats, camels, antelopes, and other herbivores), but it can also occur in humans when they are exposed to infected animals or tissue from infected animals.Anthrax is a potential agent for use in biological warfare. Antibody - a protein produced by blood plasma cells that binds specifically to foreign substances as part of the immune response.Antibodies are synthesized in direct response to an antigen, which is the substance that triggers the immune system. Antigen - a substance, usually a protein, that induces the production of antibodies by the immune system. Assay - a test for a particular chemical and/or biological agent to determine its presence, effect or concentration. Botulinum Toxin - the single most poisonous substance known to humans poses a major biowarfare threat because of its extreme potency and lethality, its ease of production, transport and misuse, and the potential need for prolonged intensive care of affected persons. BNP(B-type natriuretic peptide) – a fragment of proBNP, a neurohormone that is released by the heart into the bloodstream during heart failure in response to increased blood pressure and volume overload.ProBNP is split into two fragments: BNP and NT-proBNP that are released into the bloodstream.Both the BNP and NT-proBNP molecules are a sensitive and specific indicator of congestive heart failure. Clinical trial - organized studies with human volunteers or patients designed to provide statistically relevant clinical data for determining the efficacy and safety of new therapeutic agents, diagnostics and medical devices. Congestive heart failure(CHF) - a chronic, progressive disease in which the heart muscle weakens impeding the heart's ability to pump enough blood to support the body's demands. Device - an item, other than a drug, that has application in medical therapy.Usually the term device is restricted to items used directly on the patient and does not include diagnostic equipment or tests. Diagnostic - reagents, instruments and systems intended for use in the diagnosis of disease or other conditions, including a determination of the state of health. DNA (Deoxyribonucleic acid) - the chemical basis for heredity and the carrier of genetic information for all forms of life. FDA (Food and Drug Administration) - the government agency that regulates the manufacture, safety, use and efficacy of biological and pharmaceutical therapeutics, diagnostics and other medical products in the United States. Immune response - the events that occur when a protein is introduced into the body by an infectious microorganism, transplanted tissue, vaccines or the host's own tissue (e.g., auto-immune diseases).The immune response is characterized by the production of antibodies from activated B-cells and the activation of T-cells. Immunoassay or Immunodiagnostic - an assay method for diagnostic tests that uses antibodies to detect and quantify proteins, bacteria or other biological molecules. 2 Influenza - an acute contagious viral infection characterized by inflammation of the respiratory tract and by fever, chills, muscular pain, and prostration. The three types of influenza viruses, types A, B, and C, are classified in the virus family Orthomyxoviridae, and they are similar, but not identical, in structure and morphology. Types A and B are more similar in physical and biologic characteristics to each other than they are to type C.Type A is the most common and usually causes the most serious epidemics. Type B outbreaks also can cause epidemics, but the disease it produces is generally milder than that caused by Type A. Type C viruses have never been connected with a large epidemic. In vitro - an event that occurs outside a living organism, such as cell culture studies conducted in petri dishes or a diagnostic test that uses a blood or tissue sample. Lateral Flow Immunoassay – an Immunoassay in which a liquid sample containing the target Analyte migrates transversely along a membrane by capillary or wicking action. NT-proBNP – a fragment of proBNP, a neurohormone that is released by the heart into the bloodstream during heart failure in response to increased blood pressure and volume overload.ProBNP is split into two fragments: BNP and NT-proBNP that are released into the bloodstream.Both the BNP and NT-proBNP molecules are a sensitive and specific indicator of congestive heart failure. Orthopox - a genus (group) of virus that includes smallpox (variola), cowpox, monkey pox and others.These viruses cause infectious diseases that are harmful to man. PCR (polymerase chain reaction) - a technique for enzymatically replicating DNA that allows a small amount of DNA to be amplified exponentially.PCR is commonly used in medical and biological research labs for a variety of tasks, such as the detection of hereditary diseases, the identification of genetic fingerprints, the diagnosis of infectious diseases, the cloning of genes, paternity testing, and DNA computing. Platform Technology - a technology that has broad applicability in terms of its potential uses. Point-of-Care (POC) – simple, non-laboratory-based diagnostic tests performed near the patient using portable hand-held devices, compact desktop analyzers, single-use test cartridges or dipsticks (e.g., in the emergency room, clinic or physician’s office). Protein - a molecule made up of one or more chains of amino acids that serve regulatory (hormones), protective (antibodies), structural (muscle) or catalytic (enzyme) functions. Reagents – a generic term used to describe the various chemicals that form part of, and are used to conduct, a diagnostic test. Sensitivity - the lowest level of Antigen, which can be measured by an Assay.The ability to detect the presence of disease in a population that has the disease. Specificity - the ability of an Assay to measure or detect the Antigen and not closely related materials.The ability to correctly identify individuals that do not have the disease in a population that does not have the disease. Staphylococcus aureus (Staph A) - is a bacteria which lives harmlessly on human skin but when it enters the human body usually through a break in the skin, it can cause infection anywhere in the body. TPD (Therapeutics Products Directorate) - part of the Health Products and Food Branch of Health Canada, the government agency which regulates the manufacture, safety, efficacy and sale of human diagnostic and therapeutic products in Canada. 3 RESPONSE BIOMEDICAL CORP. FORM 20-F FOR THE FISCAL YEAR ENDED 31 DECEMBER 2009 PART 1 Item 1.Identity of Directors, Senior Management and Advisers Not applicable. Item 2.Offer Statistics and Expected Timetable Not applicable. Item 3.Key Information A. Selected Financial Data The following table sets forth the selected consolidated financial data for our five most recent fiscal years ended 31 December 2009.This data has been derived from our audited consolidated financial statements.Our audited consolidated financial statements included with this annual report have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”), which conform to United States generally accepted accounting principles (“U.S. GAAP”) except as disclosed in Note 16 thereto.The following financial data should be read in conjunction with our consolidated financial statements and notes thereto and “Item 5 – Operating and Financial Review and Prospects”. The following financial data is expressed in Canadian dollars.The exchange rate for conversion from U.S. to Canadian dollars is provided above, under the heading “Terms of Reference and Exchange Rates”. Years Ended 31 December Statement of Loss Data REVENUE Product Sales $ Contract Service & Research Revenue $ Loss from Operations, CDN GAAP ) $ ) $ ) $ ) $ ) LOSS, CDN GAAP ) $ ) $ ) $ ) $ ) Basic and Diluted Loss from operations per common share, CDN GAAP $ ) $ ) $ ) $ ) $ ) Basic and Diluted Loss per common share, CDN GAAP $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, CDN GAAP 4 Loss from Operations, U.S. GAAP ) $ ) $ ) $ ) $ ) LOSS, U.S. GAAP ) $ ) $ ) $ ) $ ) Basic and Diluted Loss from operations per common share, U.S. GAAP $ ) $ ) $ ) $ ) $ ) Basic & Diluted Loss per common share, U.S. GAAP $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, U.S. GAAP As at 31 December BALANCE SHEET DATA Total Assets: CDN & U.S. GAAP $ Net Assets: CDN GAAP $ ) U.S. GAAP $ Share Capital: CDN & U.S. GAAP $ Number of shares outstanding as at year end B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors The following discussion contains forward-looking statements regarding our Company, business, prospects and results of operations that involve risks and uncertainties.Our actual results could differ materially from the results that may be anticipated by such forward-looking statements and discussed elsewhere in this annual report.Factors that could cause or contribute to such differences include, but are not limited to, those discussed below, as well as those discussed elsewhere in this annual report.If any of the following risks occur, our business, financial condition or operating results could be harmed.In that case, the trading price of our common stock could decline. 5 Risks Related to Our Company We need to raise additional capital to fund operations.If we are unsuccessful in attracting capital to our Company, we will not be able to continue operations or will be forced to sell assets to do so.Alternatively, capital may not be available to our Company on favorable terms, or at all.If available, financing terms may lead to significant dilution to the shareholders’ equity in our Company. We are not profitable and have negative cash flow.Based on our current cash resources, expected cash burn, and anticipated revenues, we expect that we can maintain operations until July 2010 We need to raise additional capital to fund our operations. We have relied primarily on debt and equity financings to fund our operations and commercialize our products.Additional capital may not be available, at such times or in amounts, as needed by us.Even if capital is available, it might be on adverse terms.Any additional equity financing will be dilutive to our shareholders.If access to sufficient capital is not available as and when needed, our business will be materially impaired and we may be required to cease operations, curtail one or more product development programs, attempt to obtain funds through collaborative partners or others that may require us to relinquish rights to certain technologies or product candidates, or we may be required to significantly reduce expenses, sell assets, seek a merger or joint venture partner, file for protection from creditors or liquidate all our assets. Our inability to generate sufficient cash flows may result in our Company not being able to continue as a going concern. We have incurred significant losses to date.As at 31 December 2009, we had an accumulated deficit of $90,700,310 and had not generated positive cash flow from operations.Accordingly, there is significant uncertainty about our ability to continue as a going concern.We will seek additional financing to support our continued operation; however, there are no assurances that any such financing can be obtained on favorable terms, if at all. In view of these conditions, our ability to continue as a going concern is dependent upon our ability to obtain such financing and, ultimately, on achieving profitable operations.The outcome of these matters cannot be predicted at this time. The consolidated financial statements for the year ended 31 December 2009 do not include any adjustments to the amounts and classification of assets and liabilities that might be necessary should we be unable to continue in business. Such adjustments could be substantial. We have a limited operating history and have incurred substantial operating losses.We expect these losses to continue in the future.If we are unable to generate sufficient revenue, positive cash flow or earnings, or raise sufficient capital to maintain operations, we may not be able to continue operating our business and be forced to sell our Company or liquidate our assets. We have only recently evolved from a pure development company to a commercial enterprise and to date have realized minimal operating revenues from product sales.As of 31 December 2009, we have incurred cumulative losses since inception of $90,700,310.For the fiscal years ending 31 December 2009, 2008, 2007, 2006, and 2005, we incurred losses of $9,543,531, $13,663,656, $13,901,041, $9,328,167, and $8,424,983, respectively.We are currently not profitable and expect operating losses to continue.Generating revenues and profits will depend significantly on our ability to successfully develop, commercialize, manufacture and market our products.The time necessary to achieve market success for any individual product is uncertain.No assurance can be given that product development efforts will be successful, that required regulatory approvals can be obtained on a timely basis, if at all, or that approved products can be successfully manufactured or marketed.Consequently, we cannot assure that we will ever generate significant revenue or achieve or sustain profitability.As well, there can be no assurance that the costs and time required to complete commercialization will not exceed current estimates.We may also encounter difficulties or problems relating to research, development, manufacturing, distribution and marketing of our products.In the event that we are unable to generate adequate revenues, cash flow or earnings, to support our operations, or we are unable to raise sufficient capital to do so, we may be forced to cease operations and either sell our business or liquidate our assets. Current and future conditions in the global economy may have a material adverse effect on our business prospects, financial condition and results of operations. During the second half of fiscal year 2008, the global financial crisis, particularly affecting the credit and equity markets, accelerated and the global recession deepened, with an exceptionally weak global economy in 2009. Though we cannot predict the extent, timing or ramifications of the global financial crisis and the global recession in 2010, we believe that the current downturn in the world’s major economies and the constraints in the credit markets have heightened or could heighten a number of material risks to our business, results of operations, cash flows and financial condition, as well as our future prospects, including the following: 6 · Credit availability and access to equity markets — Continued issues involving liquidity and capital adequacy affecting lenders could affect our ability to fully obtain credit facilities or additional debt and could affect the ability of any lenders to meet their funding requirements when we need to borrow. Further, the high level of volatility in the equity markets and the decline in our stock price may make it difficult for us to access the equity markets for additional capital at attractive prices, if at all. If we are unable to obtain credit, or access the capital markets, where required, our business could be negatively impacted. · Credit availability to our customers — We believe that many of our customers are reliant on liquidity from global credit markets and, in some cases, require external financing to fund their operations. As a consequence, if our customers lack liquidity, it would likely negatively impact their ability to pay amounts due to us. · Commitments from our customers — There is a greater risk that customers may be slower to make purchase commitments during the current economic downturn, which may negatively impact the sales of our new and existing products. · Supplier difficulties — If one or more of our suppliers experiences difficulties that result in a reduction or interruption in supplies or services to us, or they fail to meet any of our manufacturing requirements, our business could be adversely impacted until we are able to secure alternative sources, if any. Many of these and other factors affecting the diagnostic technology industry are inherently unpredictable and beyond our control. We may not be able to effectively and efficiently manage the planned growth of our operations and, as a result, we may find ourselves unable to effectively compete in the marketplace with our products resulting in lost revenue, poor operational performance and sustained losses. We anticipate growth in the number of employees, the scope of the operating and financial systems and the geographic area of operations as new products are developed and commercialized.This growth will result in increases in responsibilities for both existing and new management personnel.Managing growth effectively will require us to continue to implement and improve operational, financial and management information systems, and to successfully attract, hire on favorable terms, develop, motivate and manage employees.This growth may require additional locations and new capital equipment.If we are unable to successfully manage our expansion, we may experience an inability to take advantage of new sales opportunities, poor employee morale, an inability to attract new employees and management, an inability to generate adequate financial and other relevant reports, poor quality control and customer service and difficulty managing our operating expenses and working capital.As a consequence, we may find ourselves unable to compete effectively in the market place with our products leading to loss of revenue and poor operational performance, including sustained losses. Manufacturing risks and inefficiencies may adversely affect our ability to produce products and could reduce our gross margins and increase our research and development expenses. We are subject to manufacturing risks, including our limited manufacturing experience with newer products and processes which may hinder our ability to scale-up manufacturing.Additionally, unanticipated acceleration or deceleration of customer demand may lead to manufacturing inefficiencies.We must manufacture our products in compliance with regulatory requirements, in sufficient quantities and on a timely basis, while maintaining acceptable product quality and manufacturing costs.Significant additional resources, implementation of additional automated and semi-automated manufacturing equipment and changes in our manufacturing processes and organization have been, and are expected to continue to be, required for scale-up to meet increasing customer demand once commercialization begins, and this work may not be successfully or efficiently completed. In addition, although we expect some of our newer products and products under development to share production attributes with our existing products, production of these products may require the development of new manufacturing technologies and expertise.It may not be possible for us, or any other party, to manufacture these products at a cost or in quantities to make these products commercially viable. 7 Manufacturing and quality problems have arisen and may arise in the future as we attempt to scale-up our manufacturing capacity and implement automated and semi-automated manufacturing methods.We rely on third parties for the manufacture of much of our automated and semi-automated manufacturing equipment.Consequently, implementation of automated and semi-automated manufacturing methods may not be achieved in a timely manner or at a commercially reasonable cost, or at all.In addition, we continue to make significant investments to improve our manufacturing processes and to design, develop and purchase manufacturing equipment that may not yield the improvements that we expect.Unanticipated acceleration and deceleration of customer demand for our products has resulted, and may continue to result, in inefficiencies or constraints related to our manufacturing, which has harmed and may in the future harm our gross margins and overall financial results.Such inefficiencies or constraints may also result in delays, lost potential product sales or loss of current or potential customers due to their dissatisfaction. Facilities expansion plans may negatively impact our operating results. In May 2007, we entered into an agreement to lease a multi-use, 46,000 square foot facility in Vancouver, British Columbia, Canada.For additional information regarding the new facility, see “Property, Plants and Equipment”. Should there be a downturn in our business or the markets in which we compete, we may not have a need to expand our facility as we have planned.As a result, we may then seek an alternative use for all or a portion of the property, seek to sub-lease some or all of our property and we may not exercise the option to extend the lease, any of which may have a negative impact on our operating results.We may experience unanticipated decreases in productivity and other losses due to inefficiencies relating to any such transition, or delays in obtaining any required approvals or clearances from regulatory agencies related to the validation of any new manufacturing facilities.For instance, the scale-up of manufacturing at our planned facility could result in lower than expected manufacturing output and higher than expected product costs. We rely significantly on third party manufacturers for some of our products and rely on third party manufacturers of certain equipment necessary for us to scale-up our internal capacity to manufacture products.If these third party manufacturers experience difficulties, our ability to serve various markets with our products may be significantly restricted. All of our test kits (“Kits”) are currently produced in-house and our portable fluorescence readers (“Readers”) are manufactured and supplied to us under contract.We have qualified a local contract manufacturer for the Reader, see “Operations and Manufacturing”.To meet the projected demand for our products, we will require additional equipment to scale up our manufacturing processes.Some of this equipment will require customization that may increase the lead-time from the supplier.If demand for our products significantly exceeds forecast, or if the third party manufacturers of Readers or manufacturing equipment are unable to deliver to us on schedule, we may not be able to meet customer requirements. We may not be able to accurately predict future sales through our distributors, which could harm our ability to efficiently manage our internal resources to match market demand. A significant portion of our product sales is made through distributors, including strategic alliance partners, both domestically and internationally.As a result, our financial results, quarterly product sales, trends and comparisons are affected by seasonal factors and fluctuations in the buying patterns of end-user customers, our distributors, and by the changes in inventory levels of our products held by these distributors.For example, higher utilization rates of our BNP and NT-proBNP tests may be due to a higher number of ED visits by patients exhibiting shortness of breath, a symptom of heart failure and of influenza.However, higher utilization may also result from greater awareness, education and acceptance of the uses of our tests, as well as from additional users within the hospitals. We are not always able to verify the inventory levels of our distributors.While we attempt to assist our distributors in maintaining targeted stocking levels of our products, we may not be successful.Attempting to assist our distributors in maintaining targeted stocking levels of our products involves the exercise of judgment and use of assumptions about future uncertainties including end-user customer demand and, as a result, actual results could differ from our estimates.Inventory levels of our products held by distributors may exceed or fall below the levels we consider desirable on a going-forward basis, which may harm our future financial results.This may result from unexpected buying patterns of our distributors or from our inability to efficiently manage or invest in internal resources, such as manufacturing capacity, to meet the actual demand for our products.In addition, if we begin direct distribution in any territory following the expiration or termination of a distribution agreement for that territory, it is likely that our product sales in that territory will decrease as our prior distributor sells its remaining inventory of our products. 8 Sole-source suppliers provide some of our raw materials.In the event a sole-sourced material became unavailable, there may be a delay in obtaining an alternate source, and the alternate source may require significant development to meet product specifications.It is also possible that we may not be able to locate an acceptable alternate source at all.Consequently, we may face difficulty in manufacturing, or be entirely unable to manufacture, some of our products. Single-source suppliers provide some key components, in particular antibodies, used in the manufacture of our products.Except for one of the antibodies we use in our West Nile Virus Test and one of the antibodies we use in our B-type natriuretic peptide (“BNP”) Test, we do not have supply agreements with any of our antibody suppliers.We are currently negotiating supply agreements for some of the other key reagents that we use.Although we maintain inventories of some key components, including antibodies, any loss or interruption in the supply of a sole-sourced component or raw material would have a material adverse effect on our ability to manufacture these products until a new source of supply is qualified and, as a result, may temporarily or even permanently prevent us from being able to sell our products.A new antibody used in one of our tests would likely have properties different from the previous formulation, such that considerable time and resources may be required to develop a new formulation that would meet the required performance levels, and further, there is no assurance we would be able to successfully develop a new formulation which would be commercially acceptable.In addition, an uncorrected impurity or variation in a raw material, either unknown to us or incompatible with our manufacturing processes could result in products that, if developed, may require us to enter into additional supplier arrangements for additional reagents to correct the variation or impurity.The impurity or variation may also negatively affect the performance of our products, hindering our ability to sell our products.If we are not able to enter into such additional supplier arrangements on commercially reasonable terms, or at all, there could be a material adverse effect on our ability to manufacture products. Interruption in the supply of any sole-sourced component or raw material would likely have a material adverse effect on our profit margins, our ability to develop and manufacture products on a timely and competitive basis, and the timing of market introductions and subsequent sales of products. Our strategy to achieve commercialization of our products through alliance partners means that we rely significantly on alliance partners to comply with their agreements with us.If we are unable to successfully negotiate or maintain acceptable agreements with alliance partners, or if our alliance partners do not comply with their agreements, our business may be severely negatively impacted. Our strategy is to achieve commercialization of our infectious diseases products and cardiovascular products through partnering with multinational companies with global reach and resources.Our ability to establish, maintain and enforce such arrangements is uncertain given the stage to which our business has developed and our resources.We will rely heavily on our alliance partners to comply with any agreement struck and to be successful in the fulfillment of their obligations including, for example, obligations relating to clinical and regulatory matters, and relating to sales, marketing and distribution.We may have limited or no control on our alliance partners in the pursuit of their obligations.Their failure to successfully carry out their obligations or our failure to establish, maintain or enforce such arrangements could have a material negative effect on our business. We rely significantly on third party distributors and alliance partners to market and sell our products.If we are unable to successfully negotiate or maintain acceptable agreements with potential distributors, our ability to access various markets with our products may be significantly restricted.Further, we may not be able to negotiate agreements that would permit us to sell our products at a profit. Our marketing strategy in both the environmental and the medical diagnostics markets depends significantly on our ability to establish and maintain collaborative arrangements with third party distributors and alliance partners for marketing and distribution.We have only recently begun to sell our products in the marketplace and there can be no assurance that we will be able to negotiate or maintain acceptable collaborative arrangements enabling us to sell our products in certain markets or be able to sell our products at acceptable prices or volumes.Consequently, we may not be able to generate sufficient revenue or gross margins to be profitable. The research and development of our products carries substantial technical risk.We may not be able to successfully commercialize future products.As a consequence, our ability to expand our product portfolio to generate new revenue opportunities may be severely limited. 9 Our future growth will depend upon, among other factors, our ability to successfully develop new products and to make product improvements to meet evolving market needs.Although we believe that we have scientific and technical resources available, future products will nevertheless be subject to the risks of failure inherent in the development of products based on innovative technologies.Any specific new product in research and development, may face technical challenges that may significantly increase the costs to develop that product, cause delays to commercialization or prevent us from commercializing that product at all.Although we expect to continue to expend resources on research and development efforts, to enhance existing products and develop future ones, we are unable to predict whether research and development activities will result in any commercially viable products.There can be no assurance that we will be able to successfully develop future products and tests, which would prevent us from introducing new products in the marketplace and negatively impact our ability to grow our revenues and become profitable. We may not be able to adequately protect our technology and proprietary rights, and third parties may claim that we infringe on their proprietary rights.If we cannot protect our technology, companies with greater resources than us may be able to use our technology to make products that directly compete with ours.Additionally, third parties claiming that we infringe on their proprietary rights may be able to prevent us from marketing our products or force us to enter into license agreements to do so.Both situations may negatively impact our ability to generate revenues, cash flows and earnings. The success of our technology and products is highly dependent on our intellectual property portfolio, for which we have sought protection through a variety of means, including patents (both issued and pending) and trade secrets, see “Intellectual Property”.There can be no assurance that any additional patents will be issued on existing or future patent applications or on patent applications licensed from third parties.Even when such patents have been issued, there can be no assurance that the claims allowed will be sufficiently broad to protect our technologies or that the patents will provide protection against competitive products or otherwise be commercially valuable.No assurance can be given that any patents issued to or licensed to us will not be challenged, invalidated, infringed, circumvented or held unenforceable.In addition, enforcement of our patents in foreign countries will depend on the laws and procedures in those foreign jurisdictions.Monitoring and identifying unauthorized use of our technologies or licensed technologies may prove difficult, and the cost of litigation may impair the ability to guard adequately against such infringement.If we are unable to successfully defend our intellectual property, third parties may be able to use our technology to commercialize products that compete with ours.Further, defending intellectual property can be a very costly and time-consuming process.The costs and delays associated with such a defense may negatively impact our financial position. There are many patent claims in the area of lateral flow immunoassays and some patent infringement lawsuits have occurred amongst parties, other than ourselves, with respect to patents in this area.Our commercial success may depend upon our products not infringing on any intellectual property rights of others and upon no such claims of infringement being made.In the event that a third party was able to substantiate a claim against us, it could result in us not being able to sell our products in certain markets or at all.Further, as a result we may be required to enter into license agreements with said third parties on terms that would negatively impact our ability to conduct our business.Even if such claims were found to be invalid, the dispute process would likely have a materially adverse effect on our business, results of operations and prospects.To date, to the best of our knowledge, there have been no threats of litigation, legal actions or other claims made against any of our intellectual property.Although we attempted to identify patents that pose a risk of infringement, there is no assurance that we have identified all U.S. and foreign patents that present such a risk. In addition to patent protection, we also rely on trade secrets, proprietary know-how and technological advances which we seek to protect, in part, through confidentiality agreements with our collaborative partners, employees and consultants.There can be no assurance that these agreements will not be breached, that we will have adequate remedies for any breach, or that the trade secrets and proprietary know-how will not otherwise become known or be independently discovered by others, which could negatively impact our ability to compete in the marketplace. 10 To continue developing new products or enhance existing ones, we may need to obtain licenses to certain technologies and rights from third parties, and such licenses may not be available on acceptable terms, or at all.If our product development efforts are hindered, we may face considerable challenges competing in the market place with our existing products or be unable to introduce new products. Although we believe we are able to conduct our business based on our current intellectual property portfolio, there is a risk that additional non-core technology licenses may be required in the development of new products or to enhance the performance characteristics of our existing products.We believe that such licenses would generally be available on a non-exclusive basis; however, there is no guarantee that they will be available on acceptable terms, or at all.If we are unable to license any required non-core technology, it may impede our product development capabilities, which may put us at a competitive disadvantage in the market place and negatively affect our ability to generate revenue or profits. We depend on our key personnel, the loss of whose services could adversely affect our business. We are highly dependent upon the members of our management and scientific staff, who could leave our Company at any time.The loss of these key individuals could impede our ability to achieve our business goals.We face competition for qualified employees from numerous industry and academic sources and there can be no assurance that we will be able to retain qualified personnel on acceptable terms.We currently do not have key man insurance in place on any of our key employees. In the event that we are unable to retain key personnel, and recruit qualified key personnel on favorable terms, we may not be able to successfully manage our business operations, including sales and marketing activities, product research and development and manufacturing.As a consequence, we may not be able to effectively develop and manufacture new products, negotiate strategic alliances or generate revenue from existing products. We may be subject to product liability claims, which may adversely affect our operations. We may be held liable or incur costs to settle liability claims if any of the products we sell cause injury or are found unsuitable.Although we currently maintain product liability insurance, we cannot assure you that this insurance is adequate, and, at any time, it is possible that such insurance coverage may cease to be available on commercially reasonable terms, if at all.A product liability claim could result in liability to us greater than our total assets or insurance coverage.Moreover, product liability claims could have an adverse impact on our business even if we have adequate insurance coverage. Compliance with changing regulations and standards for accounting, corporate governance and public disclosure may result in additional expenses. Changing laws, regulations and standards relating to corporate governance and public disclosure, including International Financial Reporting Standards (“IFRS”), the Sarbanes-Oxley Act of 2002, new SEC and BC Securities Commission regulations, and Toronto Stock Exchange (“TSX”) rules, are creating additional complexities and expenses for companies such as ours. In particular, the conversion to IFRS by January 1, 2011 has added and will continue to add complexity and costs to our business and require a significant investment of our time and resources to complete.There is significantly more disclosure required under IFRS.While IFRS uses a conceptual framework similar to Canadian GAAP, the conversion to IFRS will impact our accounting policies, internal control over financial reporting and disclosure controls and procedures.While we have made an initial assessment, the full impact on our consolidated financial statements is not completely known.We will make every effort to convert our statements in time to comply with the new standard but we cannot make a guarantee that our efforts will be successful.Additionally, we take the requirements relating to the Sarbanes-Oxley Act of 2002 very seriously and will make every effort to ensure that we receive clean attestations on our internal controls each year from our outside auditors, but there is no guarantee that our efforts to do so will be successful. To maintain high standards of corporate governance and public disclosure, we intend to invest all reasonably necessary resources to comply with all other evolving standards. These investments may result in increased general and administrative expenses and a diversion of management time and attention from strategic revenue generating and cost management activities. If we fail to maintain effective internal controls and procedures for financial reporting, or the SEC requirements applicable to these, we could be unable to provide timely and accurate financial information and therefore be subject to investigation by the SEC, and civil or criminal sanctions.Additionally, ineffective internal control over financial reporting would place us at increased risk of fraud or misuse of corporate assets and could cause our stockholders, lenders, suppliers and others to lose confidence in the accuracy or completeness of our financial reports. 11 Our Company is organized under the laws of British Columbia, Canada, and certain of our directors and officers and substantially all of our assets are located outside of the United States, which may make enforcement of United States judgments against us difficult. We are organized under the laws of British Columbia, Canada, substantially all of our assets are located outside of the United States, we do not currently maintain a permanent place of business within the United States and certain of our directors and officers are resident outside the United States.As a result, it may be difficult for U.S. investors to effect service of process or enforce within the United States any judgments obtained against us or those officers or directors, including judgments predicated upon the civil liability provisions of the securities laws of the United States or any state thereof.In addition, there is uncertainty as to whether the courts of Canada would recognize or enforce judgments of United States courts obtained against us or our directors and officers predicated upon the civil liability provisions of the securities laws of the United States or any state thereof, or be competent to hear original actions brought in Canada against us or our directors and officers predicated upon the securities laws of the United States or any state thereof. Valuation of stock-based payments, which we are required to be perform for purposes of recording compensation expense under FASB – ASC 718 “Compensation - Stock Compensation”, involves significant assumptions that are subject to change and difficult to predict. On 1 January 2006, we adopted FAS 123(R), which is now codified as FASB ASC 718 Compensation – Stock Compensation, which requires that we record compensation expense in the statement of income for stock-based payments, such as stock options, using the fair value method.As long as stock-based awards are utilized as part of our compensation strategy, the requirements of ASC 718 have had, and will continue to have, a material effect on our future financial results reported under Generally Accepted Accounting Principles, and make it difficult for us to accurately predict our future financial results. For instance, estimating the fair value of stock-based payments is highly dependent on assumptions regarding the future exercise behavior of our employees and changes in our stock price.Our stock-based payments have characteristics significantly different from those of freely traded options, and changes to the subjective input assumptions of our stock-based payment valuation models can materially change our estimates of the fair values of our stock-based payments.In addition, the actual values realized upon the exercise, expiration, early termination or forfeiture of stock-based payments might be significantly different than our estimates of the fair values of those awards as determined at the date of grant. ASC 718 could also adversely impact our ability to provide accurate guidance on our future financial results as assumptions that are used to estimate the fair value of stock-based payments are based on estimates and judgments that may differ from period to period.For instance, we may be unable to accurately predict the timing, amount and form of future stock-based payments to employees.We may also be unable to accurately predict the amount and timing of the recognition of tax benefits associated with stock-based payments as they are highly dependent on the exercise behavior of our employees and the price of our stock relative to the exercise and price fair value of each outstanding stock option. For those reasons, among others, ASC 718may create variability and uncertainty in the compensation expense we will record in future periods, potentially negatively impacting our ability to provide accurate financial guidance.This variability and uncertainty could further adversely impact our stock price and increase our expected stock price volatility as compared to prior periods. Risks Related to Our Industry Products in the biomedical industry, including ours, may be subject to government regulation.Obtaining government approvals can be costly and time consuming.Any failure to obtain necessary regulatory approval will restrict our ability to sell those products and impede our ability to generate revenue. As we operate in the biomedical industry, some of our products are subject to a wide variety of government regulation (federal, state and municipal) both within the United States and in other international jurisdictions.See “Point-of-Care (POC) Clinical Diagnostics – Regulatory Approval”.For example, the FDA and comparable regulatory agencies in other countries impose substantial pre-market approval requirements on the introduction of medical products through lengthy and detailed clinical testing programs and other costly and time consuming procedures.Satisfaction of these requirements is expensive and can take a long period of time depending upon the type, complexity and novelty of the product.All devices manufactured for sale in the United States, regardless of country of origin, must be manufactured in accordance with Good Manufacturing Practices specified in regulations under the Federal Food, Drug, and Cosmetic Act.These practices control the product design process as well as every phase of production from incoming receipt of raw materials, components and subassemblies to product labeling, tracing of consignees after distribution and follow-up and reporting of complaint information.Both before and after a product is commercialized, we have ongoing responsibilities under the regulations of the FDA and other agencies.Noncompliance with applicable laws and the requirements of the FDA and other agencies can result in, among other things, fines, injunctions, civil penalties, recall or seizure of products, total or partial suspension of production, failure of the government to grant pre-market clearance or pre-market approval for devices, withdrawal of marketing clearances or approvals, and criminal prosecution.The FDA has the authority to request recall, repair, replacement or refund of the cost of any device manufactured or distributed by us.The FDA also administers certain controls over the import and export of medical devices to and from the United States, respectively. 12 The United States Clinical Laboratory Improvement Acts of 1988 (CLIA) also affects our medical products.This law is intended to assure the quality and reliability of all medical testing in the United States regardless of where tests are performed.The regulations require laboratories performing clinical tests to meet specified standards in the areas of personnel qualification, administration, participation in proficiency testing, patient test management, quality control, quality assurance and inspections. As we generate a large part of our revenues from international product sales and services for international customers, we are subject to risks inherent in international business, including currency exchange risk, difficulty in collecting accounts receivable, and possible marketing restrictions.Consequently, we may be restricted from selling our products in certain jurisdictions or our products may not be able to be sold at a profit. During 2009 0.8% of our total revenue was generated from within Canada, 43% from the United States, 31% from Asia, 21% from Europe, and approximately 4% from other countries.There are various operational and financial risks associated with such international activity.We may face difficulties and risks in our international business, including changing economic or political conditions, export restrictions, currency risks, export controls relating to technology, compliance with existing and changing regulatory requirements, tariffs and other trade barriers, longer payment cycles, problems in collecting accounts receivable, reimbursement levels, reduced protection for intellectual property, potentially adverse tax consequences, limits on repatriation of earnings, the burdens of complying with a wide variety of foreign laws, nationalization, war, insurrection, terrorism and other political risks and factors beyond our control.As a consequence, these potential international risks may prevent us from selling our products in certain jurisdictions, may make it very difficult or even impossible to collect on accounts receivable or may impose a variety of additional expenses on our business such that we cannot sell our products at a profit.For international sales, we price and invoice our products primarily in U.S. dollars and consequently incur a U.S./Canadian foreign exchange risk.We also expect that there may be a greater requirement in the future for sales to European customers to be priced and invoiced in Euros.Any significant adverse change in currency exchange rates may negatively impact our profit margins such that we may not be able to generate positive cash flow or earnings from our operations.To date, we have not made any provision for a currency-hedging program.We periodically evaluate options to mitigate our exposure to currency fluctuations, but there can be no assurance that we will be able to do so. Sales and pricing of medical products, including ours, are affected by third-party reimbursement.Depending on our manufacturing costs, we may not be able to profitably sell our products at prices that would be acceptable to third party reimbursement programs.Consequently, we may have difficulty generating revenue, resulting in reduced profit margins and potential operating losses. Sales of our medical products are dependent, in part, on the availability of levels of reimbursement from third-party payers, such as government agencies and private insurance companies.Reimbursement policies by such third-party payers could reduce or eliminate such reimbursements and thereby adversely affect future sales of our products.Third-party payers are increasingly challenging prices paid for medical products and the cost effectiveness of such products.Significant uncertainty exists as to the reimbursement status of newly cleared health care products.There can be no assurance that proposed products will be considered cost effective or that reimbursement from third party payers will be available or, if available, that reimbursement will not be limited, thereby adversely affecting our ability to sell products or sell our products at a profit. Third party payers can indirectly affect the pricing or the relative attractiveness of our products by regulating the maximum amount of reimbursement provided for testing services.If the reimbursement amounts for testing services are decreased in the future, it may decrease the amount that physicians and hospitals are able to charge patients for such services and therefore the prices that we, or our distributors, can charge for our products.Consequently our ability to generate revenue and/or profits may be negatively impacted for both existing and new products. 13 Our business is substantially dependent on market acceptance of our products.As well, our environmental and biodefense business is affected by industry, governmental and public perceptions of these products in general.Failure to obtain or retain market acceptance for some or all of our products would have a negative impact on our revenue and ability to operate profitably. The commercial success of our clinical tests is highly dependent upon the acceptance and adoption of the tests by the medical community.The medical community tends to be very conservative with regards to adopting new technologies and products.Often substantial data and evidence supporting product performance is required to generate market acceptance.If we are unsuccessful in generating market acceptance, our ability to generate revenue and hence profits would be severely limited. The commercial success of our environmental and biodefense tests is dependent upon their acceptance by the public safety community and government funding agencies as being useful and cost effective.In addition, the purchase of our biodefense products in the United States (our largest potential market) by the public safety community is highly dependent on the availability of federal and state government funds dedicated to “homeland security”.In the event that homeland security funds became unavailable for use (to purchase our products or otherwise) or the release of such funds was significantly delayed, it would have a negative effect on our ability to generate revenue or profits. In addition, on July 19, 2002, the U.S. Office of Science and Technology Policy (“OSTP”), now under the Office of Homeland Security, published a memorandum directed to federal mail managers and first responders to federal mail centers that raised concerns regarding the use and performance capabilities of commercially available anthrax detection equipment, and further included recommendations to the community to cease purchasing such equipment.The recommendations in this memorandum were based on an evaluation of commercially available anthrax detection equipment by the CDC, which concluded that such equipment did not pass acceptable standards for effectiveness.As both of these U.S. government agencies are considered to be influential opinion leaders, this recommendation had a negative impact on the market acceptance and adoption of biodefense products generally, including our products.Subsequently, beginning in June 2003, an 18-month study to evaluate handheld anthrax tests was performed by AOAC International and funded by DHS and the U.S. Department of Defense.In November 2004, the RAMP® System received AOAC Official Methods SM Certificate 070403 stating that the RAMP® Anthrax Test performed as we claimed.All other commercially available rapid on-site anthrax detection systems that were tested failed to meet the AOAC’s performance standard.A further intensive, independent field testing program conducted by AOAC International and sponsored by the DHS, culminated in the announcement in September 2006 that our RAMP® Anthrax Test is the first and only biodetection product approved for field use by first responders in the United States for the detection of anthrax.We believe that we have adequately addressed the concerns raised by the CDC and OSTP with the public safety community, however there can be no assurance that the marketplace will continue to respond favorably.Further, it is possible that the U.S. government will enact regulations that prohibit, restrict or limit the use of equipment or funding for on-site biodefense testing, see “On-Site Environmental Testing Market, Industry Trends” and “On-Site Environmental Testing Market, Competition”. Federal, state and foreign regulations regarding the manufacture and sale of medical devices continue to evolve and are constantly subject to change.We cannot predict what regulations may come into effect in the future and what impact, if any, such regulatory changes may have on our business.We operate in highly competitive markets, with continual developments in new technologies and products.Some of our competitors have significantly greater resources than we do.We may not be able to compete successfully based on many factors, including product price or performance characteristics.An inability to successfully compete could lead to us having limited prospects for establishing market share or generating revenues. The diagnostic industry is characterized by extensive research efforts, ongoing technological progress and intense competition.There are many public and private companies, including well-known diagnostic companies, engaged in marketing and developing products for the markets we have targeted.Many of these companies have substantially greater financial, technical and human resources than we do.Our competitors may be more successful in convincing potential customers to adopt their products over ours and hence gain greater market share.Competitors with greater financial resources may also have an advantage when dealing with suppliers, particularly sole source suppliers providing antibodies or unique reagents.Additionally, they may develop technologies and products that are more effective than any products developed by us, or that would render our technologies and products obsolete or non-competitive. 14 We believe our primary current competitors in the POC cardiovascular diagnostics market are:Biosite Incorporated (“Biosite”) who entered into a merger agreement with Inverness Medical Innovations, Inc. (“Inverness”) in 2007; Abbott Point of Care Inc. (“Abbott”); and Dade Behring, Inc. (“Dade”).Biosite and Abbott have quantitative POC systems, and Dade produces a small quantitative bench-top system, for the detection of some cardiac markers.These three companies are currently marketing and selling their products in the cardiovascular testing market in which we compete, see “POC Clinical Diagnostics Market, Competition”. In the environmental biodefense testing market, our primary competitors are Alexeter Technologies LLC (“Alexeter”), Idaho Technology Inc., and Cepheid Inc. (“Cepheid”).Alexeter sells rapid on-site immunoassay tests that are read by an instrument and Cepheid has a polymerase chain reaction (“PCR”) test system being sold in this marketplace. In the vector environmental testing market, our primary competitor is Medical Analysis Systems, Inc. (“MAS”), which is wholly owned by Thermo Fisher Scientific, Inc.MAS markets and sells a product for the rapid detection of West Nile virus. We believe the primary competitors in the POC Flu A/B and RSV testing market are Binax, Inc. (“Binax”) and Quidel Corporation (“Quidel”).Both companies have qualitative POC tests for the detection of Flu A+B and RSV. Many of our competitors have access to substantially greater technical and financial resources.In the event that we are not able to compete successfully in the marketplace, we may face limited adoption of our products by potential customers or erosion of current market share, which would seriously impede our ability to generate revenue. In addition to the specific competitive risks from rapid diagnostic manufacturers that we face in the market for our tests, we face intense competition in the general market for diagnostic testing including companies making laboratory-based tests and analyzers, and clinical reference laboratories.Currently, the majority of diagnostic products used by physicians and other healthcare providers are performed by independent clinical reference laboratories and hospital-based laboratories using automated testing systems.Therefore, in order to achieve market acceptance for our products we will be required to demonstrate that our products provide clinical benefit and are cost-effective and time saving alternatives to automated tests traditionally used by clinical reference laboratories or hospital-based laboratories. Companies operating in our industry may be impacted by potential healthcare reform.Such healthcare reform may include pricing restrictions on medical products, including ours, that may restrict our ability to sell our products at a profit. Healthcare reform bills that have been before the United States Congress contemplate changes in the structure, financing and delivery of healthcare services in the United States.These and any future healthcare reforms may have a substantial impact on the operations of companies in the healthcare industry, including us.Such reforms could include product pricing restrictions or additional regulations governing the usage of medical products.No assurances can be given that any such proposals, or other current or future legislation in the United States or in other countries, will not adversely affect our product development and commercialization efforts, results of operations or financial condition.At this time, we are unaware of any recent legislation or pending legislative proposals that will negatively affect our business. The impact of consolidation of several major competitors in the market for immunoassay testing is difficult to predict and may harm our business. The market for immunoassay-based diagnostic testing is rapidly changing as a result of recent consolidation in the industry.Within the past 48 months, Siemens acquired Bayer Diagnostics, Diagnostic Products Corp. and Dade; and Biosite entered into a merger agreement with Inverness.In the past three years there have been many acquisitions in the medical diagnostics market including several by Inverness, helping the company expand its presence in the market for rapid diagnostic tests used in hospitals and doctors' offices. Siemens, and Inverness both have significant existing businesses in diagnostics and/or related markets for healthcare equipment and services.Given the period of time since the announcement of these transactions, it is unclear how these completed and proposed acquisitions will impact the competitive landscape for our products or for hospital-based diagnostic testing in general.However, because these competitors sell a broad range of product offerings to our prospective hospital customers and because of the substantially greater financial resources and more established marketing, sales and service organizations that they each have, we believe there is greater risk that these new consolidated competitors may offer discounts as a competitive tactic or may hold other competitive advantages as a result of their ability to sell a broader menu of important hospital infrastructure equipment and information systems on a combined or bundled basis. 15 Our business and industry is affected by seasonality, including governmental budget cycles.We may not be able to successfully scale up operations to meet demand during peak seasonal periods or scale down operations during periods of low demand, which could result in lost revenue and/or negative cash flows and losses. Our operating results may fluctuate from quarter to quarter due to many seasonal factors.Many of our prospective customers are government related organizations at a federal, state/provincial or municipal level.Consequently, our sales may be tied to government budget and purchasing cycles.Sales may also be slower in the traditional vacation months, could be accelerated in the first or fourth calendar quarters by customers whose annual budgets are about to expire (especially affecting purchases of our fluorescent readers), may be distorted by unusually large reader shipments from time to time, or may be affected by the timing of customer cartridge ordering patterns.Seasonality may require us to invest significantly in additional resources, including equipment, labor and inventory to meet demand during peak seasonal periods.There can be no assurance that we will be successful in putting in place the resources to meet anticipated demand, which could lead to lost revenue opportunities.If we cannot scale down our operations and expenses sufficiently during periods of low demand for our products, we may experience significantly negative cash flow and operating losses.If we are unable to adequately forecast seasonal activity, we may experience periods of inventory shortages or excesses that would negatively impact our working capital position. If products in the biodefense testing industry and other environmental testing segments, including ours, become subject to government legislation in the future, obtaining necessary government approvals may be very costly and time consuming.Failure to obtain government approvals will restrict our ability to sell our products and impede our ability to generate revenue. In the biodefense and vector environmental testing markets, there is currently an absence of regulatory checks and balances and there is significant market uncertainty and misinformation.While we believe it is likely that future regulatory requirements in these markets will come into effect, the form and substance of these regulations remain highly uncertain.The effect of government regulations may be to prevent or to delay marketing and pricing of any new products for a considerable or indefinite period or to require additional studies prior to approval.Federal, state and foreign regulations, or lack thereof, regarding the sale of environmental testing devices are subject to change.We cannot predict the impact, if any, such changes may have on our business. Risks Related to Our Common Stock As we have a large number of warrants and stock options outstanding, our shareholders will experience dilution from these options and warrants in the event that they are exercised. As of 28 February 2010, we had outstanding stock options to purchase an aggregate of 10,144,835 shares, at exercise prices between $0.115 and $1.10 and warrants to purchase aggregate of 61,698,334 shares, at a weighted average exercise price of $0.24, which in total represents 22% of our fully diluted outstanding share capitalization at that date.To the extent that these outstanding options and warrants are exercised, considerable dilution to the interests of our shareholders will occur. The price of our common stock may be volatile, and a shareholder’s investment in our common stock could suffer a decline in value. There has been significant volatility in the volume and market price of our common stock, and this volatility may continue in the future.This volatility may be caused by a variety of factors, including the lack of readily available quotations, the absence of consistent administrative supervision of “bid” and “ask” quotations and generally lower trading volume.In addition, factors such as quarterly variations in our operating results, changes in financial estimates by securities analysts or our failure to meet our or their projected financial and operating results, litigation involving us, general trends relating to the medical device industry, actions by governmental agencies, national economic and stock market considerations as well as other events and circumstances beyond our control could have a significant impact on the future market price of our common stock and the relative volatility of such market price. 16 Because our common stock is considered a “penny stock,” a shareholder may have difficulty selling shares in the secondary trading market. In addition, our common stock is subject to certain rules and regulations relating to “penny stock” (generally defined as any equity security that is not quoted on the Nasdaq Stock Market and that has a price less than US$5.00 per share, subject to certain exemptions).Broker-dealers who sell penny stocks are subject to certain “sales practice requirements” for sales in certain nonexempt transactions (e.g., sales to persons other than established customers and institutional “accredited investors”), including requiring delivery of a risk disclosure document relating to the penny stock market and monthly statements disclosing recent price information for the penny stock held in the account, and certain other restrictions.For as long as our common stock is subject to the rules on penny stocks, the market liquidity for such securities could be significantly limited.This lack of liquidity may also make it more difficult for us to raise capital in the future through sales of equity in the public or private markets. Because our common stock is not traded on a national securities exchange in the U.S., a U.S. shareholder’s ability to sell shares in the secondary trading market may be limited. Our common stock is currently listed for trading in Canada on the Toronto Stock Exchange.Our common stock is also quoted in the United States on the OTC Bulletin Board.Shareholders may find it more difficult to dispose of or to obtain accurate quotations as to the price of our securities than if the securities were traded on a national securities exchange like The New York Stock Exchange, the Nasdaq Stock Market or the NYSE Alternext U.S., LLC. Item 4.Information on the Company A. History and development of the Company. We are a Canadian company engaged in the research, development, commercialization and distribution of diagnostic technologies for the medical POC and on-site environmental testing markets.POC and on-site diagnostic tests are simple, non-laboratory-based tests performed using portable hand-held devices, compact desktop analyzers, single-use test cartridges or dipsticks.Since entering the diagnostic sector in November 1990, we have established a number of product development initiatives that have resulted in a core proprietary technology called RAMP®.See “The RAMP® Technology”. We use this proprietary enabling technology for the commercialization of highly sensitive and quantitative (producing a positive/negative result) diagnostic tests in a simple-to-use, portable format.This format comprises a fluorescence Reader common to all tests, and single-use, disposable test cartridges (“Cartridges”) that contain an analyte specific, lateral flow immunoassay.Each Cartridge incorporates a proprietary internal calibrator that accounts for sources of variability inherent in conventional lateral flow immunoassay-based tests, making RAMP® potentially competitive in performance to laboratory-based systems. Our business strategy is to use RAMP® to develop diagnostic tests for POC and on-site testing markets where there is a need for rapid and accurate results.We have the ability to conduct all research and test development in-house and oversee any clinical testing required to satisfy the regulatory requirements in target markets.We typically seek to retain all manufacturing rights for our fluorescence readers and test kits.All our kits are currently produced in-house and our Readers are manufactured and supplied to us under contract.We have one qualified contract manufacturer for the Readers, located in British Columbia, Canada, see “Risk Factors” and “Operations and Manufacturing”.We currently market and sell RAMP® products through a combination of direct sales and select distributors, depending on the market segment and geographical area, see “POC Clinical Diagnostics Market” and “On Site Environmental Testing Market”. The following table summarizes research and development, and includes share-based compensation, as well as patent and licensing expenses, both in dollar terms as well as a percentage of total operating expenses, for the last three fiscal years. Fiscal Year Research & Development Expenses ($) (1) Percentage of Operating Expenses Patent and Licensing Expenses ($) (2) Percentage of Operating Expenses 53
